316 P.2d 139 (1957)
In re INITIATIVE PETITION NUMBER 259, STATE QUESTION 376.
No. 37305.
Supreme Court of Oklahoma.
July 1, 1957.
Rehearing Denied September 30, 1957.
Miller & Wilson, George Miller, Jr., Jack Ewing Wilson, Oklahoma City, for proponents.
Johnson, Gordon, Cook & Cotter, Rowe Cook, Oklahoma City, for appellant and protestant.
*141 JACKSON, Justice.
This case involves an appeal from a decision of the Secretary of State upholding the sufficiency of Initiative Petition No. 259, State Question No. 376. The proposed petition provides for county option in the sale and distribution of what is commonly known as 3.2 beer.
Since the appeal was filed in this court the protestant, hereinafter called appellant, has determined that the petition contains a sufficient number of legal signatures for its submission as a Constitutional Amendment and has dismissed his appeal in so far as it questions the number and validity of the signatures to the petition. This leaves for consideration the general questions of whether the petition is sufficient in form and substance.
Provision is made for the Initiative and Referendum in Art. V, secs. 1-8, Oklahoma Constitution. Under Art. V, sec. 3, Constitution, the Legislature is directed to make "suitable provisions for carrying into effect the provisions of this article." Art. V.
The petition to the Governor provides, in part, as follows:
"We, the undersigned citizens and legal voters of the State of Oklahoma, respectfully order that the following proposed amendment to the Constitution of the State of Oklahoma shall be submitted to the legal voters of the State of Oklahoma for their approval or rejection * * *.
"The question we herewith submit to our fellow voters is: Shall the following proposed amendment to the Constitution of the State of Oklahoma be adopted."
Then follows a complete copy of the title and text of the proposed measure as required by 34 Ohio St. 1951 § 2. This proposed measure provides for elections in counties to prohibit or permit manufacture, sale or other distribution of beverages containing more than one-half of one per cent (1/2 of 1%) of alcohol by volume and not more than three and two-tenths per cent (3.2%) of alcohol by weight, and provides procedure for holding county elections.
It is earnestly contended by appellant that the proposed measure cannot be adopted as an amendment to the Constitution. It is first contended that the "title and text of the proposed measure" is (1) drawn in the *142 language and form of a statute and (2) its "substance" deals with statutory matter. It is not contended that there is any language in our Constitution and statutes that requires proposed constitutional amendments to be in any particular form or verbiage, or of any particular substance. However, it is contended that our Constitution cannot be amended by an initiated measure, which shows by its contents that it is a mere legislative act. It is admitted by the proponent of the measure that as to the form and language of the "text" it has the appearance of a legislative enactment. However, he insists that the "substance" of the measure, notwithstanding its appearance, is appropriate for an amendment to the Constitution.
These questions have not heretofore been presented to this court.
Appellant quotes at length from State ex rel. Halliburton v. Roach, 1910, 230 Mo. 408, 130 S.W. 689. Therein it was proposed to amend the Constitution of Missouri to provide for fixing State senatorial districts that would be effective for a period of ten years, or until the next Federal census. Thereafter the senatorial districts were to be fixed by a law enacted by the people (by initiative petition), or by the Legislature, and adjusted on the basis of that census. That court held in substance that the allegations of an initiative petition determine its character and the fact that such petition calls the matter a proposed amendment does not determine that it is an amendment instead of a legislative act. The court further held that an initiative petition initiated in 1910 fixing state senatorial districts which shall continue until the Federal census of 1920, when these districts shall by a law enacted by the people, or by the Legislature, be adjusted on the basis of that census, is a petition for a legislative enactment of a temporary character, and not a petition for a constitutional amendment; a "constitution" being a fundamental law as distinguished from a temporary act, and implying an instrument of a permanent nature. The court concluded that a proposed amendment to the Constitution must in fact be an amendment to the Constitution and not just a temporary legislative measure. The proposed amendment was rejected as being statutory or legislative in nature.
The foregoing decision appears to be persuasive. However, the decision must be interpreted in light of the facts in the case. It will be observed from a careful examination of the case that the proposed amendment was temporary in nature as distinguished from permanent. This, together with other objectionable features therein discussed, was considered sufficient cause to reject it as a constitutional amendment. The temporary nature of the proposed amendment seems to be the controlling feature in that case.
In Marsh v. Bartlett, 1938, 343 Mo. 526, 121 S.W.2d 737, the Missouri Court in evaluating the Halliburton case, supra, at page 741 of 121 S.W.2d, said:
"In the Halliburton Case the question was whether the initiative petition which was there under review proposing an amendment to change the method for dividing the state into senatorial districts, was valid. * * *.
"The gist of the majority holding therein was that the proposed amendment was not valid, because in effect it was not organic law but a temporary legislative act, and should not be submitted under the false cognomen of an amendment. The Halliburton decision was disapproved by a majority opinion in the Stokes Case, supra [State ex rel. Stokes v. Roach, Mo.Sup., 190 S.W. 277], Graves, J., dissenting in a separate opinion filed. * * *."
While it appears from the language in the Marsh case, that the Halliburton decision has been disapproved, we are of the opinion that it was disapproved on grounds not involved herein.
The Marsh case is interesting in that the issues therein raised and determined are identical to many of the propositions here presented. In that case Marsh was arrested and charged with catching a large mouth *143 bass during the closed season in violation of certain sections of the statutes. He was convicted, fined, refused to pay, and was committed to jail by Bartlett, the sheriff. The statute, if effective, had been violated.
Marsh contended that the statute had been repealed by Constitutional Amendment No. 4, and that the statute had been supplanted by a certain regulation of the Conservation Commission. The amendment provided that the control of all fish * * * and wild life resources of the State * * * shall be vested in the Commission and further provided that all existing laws inconsistent therewith shall no longer remain in force and effect.
It was the Sheriff's position, among others, that the amendment when tested by the touchstone of the Constitution itself was lacking in essentials of a valid constitutional amendment; that it was not organic law but a legislative act unrelated and incongruous with the Constitution which creates a three-fold division and separation of governmental powers, a form of constitutional government common to most of the States of the Union. In upholding the amendment the court, at pages 742 and 743 of 121 S.W.2d, said:
"* * * So, it follows that our immediate question is upon * * * the broad policy it declares regarding the subject matter of the Amendment, namely, `The control, management, restoration, conservation and regulation of the bird, fish, game, forestry and all wild life resources of the state * * *.' This policy-creating portion which determines the object to be accomplished is necessarily within the attack made on the Amendment as a whole, that it is legislative in character, and by reason thereof, violates Section 1 of Article 4 of the Constitution, Mo. St.Ann.Const. art. 4, § 1. * * *.
"We have not been directed to any provision of the Constitution which expressly or impliedly limits the content of an amendment thereto * * *. Hence * * * the Amendment does not infringe on the Constitution as it speaks today. * * * And we think it is in harmony, in its nature and its attributes considered in this opinion, with the remainder of the Constitution, even though the former in its entirety is legislative in its nature. * * *.
"* * * In the Bill of Rights (Sec. 1, art. 2) as found in the Constitution, Mo.St.Ann.Const. art. 2, § 1, it is declared `That all political power is vested in and derived from the people; that all government of right originates from the people, as founded upon their will only, and is instituted solely for the good of the whole.' In view of these reservations of sovereignty and of the right to exercise functions thereof in the State's government, it seems self-evident that the exercise thereof in this particular instance to provide in the mode selected and to the extent effected by an enduring ordinance, policy-forming as to its subject matter and rule-delegating as regards the administrative functions and imposed duties, was valid notwithstanding the general field for action by way of statutory enactments had theretofore been entered solely by successive Legislatures. That condition, long existing, continued merely because until of late the people did not attempt to exercise their stated reserved authority. * * *."
Coming now to the Oklahoma Constitution, statutes and court decisions on the subject of reserved powers and initiative petitions, we find the following:
"* * * the people reserve to themselves the power to propose laws and amendments to the Constitution * * *." Art. V, § 1, Const.
"The first power reserved by the people is the initiative, and eight per centum of the legal voters shall have the right to propose any legislative measure, and fifteen per centum of the legal voters shall have the right to propose amendments to the Constitution by petition, and every such petition shall include the full text of the measure so *144 proposed. * * *." Art. V, § 2. Const.
"* * * The Legislature shall make suitable provisions for carrying into effect the provisions of this article." Art. V, § 3, Const.
34 Ohio St. 1951 § 24 provides:
"The procedure herein prescribed is not mandatory, but if substantially followed will be sufficient. If the end aimed at can be attained and procedure shall be sustained, clerical and mere technical errors shall be disregarded."
In Ruth v. Peshek, 153 Okl. 147, 5 P.2d 108, 111, in the body of the opinion this court said:
"The people reserved to themselves the power to propose laws and amendments to the Constitution, * * *. This power so reserved to the people should not be crippled, avoided, or denied by technical construction by the courts. It is the duty of the courts to construe and preserve this right as intended by the people in adopting the Constitution, and thereby reserve unto the people this power."
"Ours is a government which rests upon the will of the governed. The initiative and referendum is the machinery whereby self-governing people may express their opinion in concrete form upon matters of public concern. If the people are to be self-governed, it is essential that they shall have a right to vote upon questions of public interest and register the public will."
In the second paragraph of the syllabus in Cress v. Estes, 43 Okl. 213, 142 P. 411, this court expressed its view of the initiative as follows:
"The power to propose and adopt a proposition of any nature and to amend their Constitution is vested in the people of the state, and in the exercise of such power they constitute the legislative branch of the government and are not subject to interference or control by the judiciary."
We have carefully searched the Constitution and statutes and find nothing therein that rejects a proposed constitutional amendment because it has the appearance, form, and substance of a statute or legislative matter. While it may be within the power of the Legislature to so provide it has not done so. Since the power to make suitable provisions for carrying into effect the initiative has been specifically given to the Legislature, it was not intended that this power would be exercised by the courts.
While the provision for, and the regulation and control of the sale and distribution of 3.2 beer has been left in the legislative field since 1933, we are of the opinion that the people may exercise their reserved power, if they so desire, and provide, in the manner proposed, an enduring ordinance in the form of an amendment to the Constitution providing for County option in the sale and distribution of beer. We hold that the statutory language and form appearing in the proposed amendment is not fatal to its submission as an amendment to the Constitution.
In his second proposition appellant asserts that the text of a proposed amendment to the Constitution must refer to the Constitution or to some section thereof. The Constitution and statutory provisions do not so provide.
In State Question No. 362, Legislative Referendum No. 108, a constitutional amendment was proposed. Neither the text of the measure, nor the ballot title, refers to any section or article of the Constitution to be amended. That amendment was adopted by the people and is now a part of our Constitution. See 1955 Directory of the State of Oklahoma, page 193, for ballot title and see Art. XI, § 6, as amended in 1954.
If the proposed amendment is amendatory of any section of the Constitution it would, if adopted, amend any section of the Constitution in conflict therewith whether mentioned or not. The substance and purpose of the proposed amendment is *145 to provide County Option in the sale and distribution of "3.2 beer." Art. 1, § 7, Okl. Const., and the Prohibition Ordinance (Page 929, Book 2, Oklahoma Statutes Ann.Const.) provide, in part, as follows:
"The * * * furnishing * * * of intoxicating liquors * * * is prohibited for a period of twenty-one years * * * and thereafter until the people of the State shall otherwise provide by amendment of this Constitution and proper state legislation. Any person * * * who shall * * * sell * * * or otherwise furnish any intoxicating liquor of any kind, including beer * * * shall be punished * * *."
While it has been determined that 3.2 beer is non-intoxicating (37 Ohio St. 1951 § 1 et seq.  State ex rel. Springer v. Bliss, 199 Okl. 198, 185 P.2d 220), it is apparent that if the proposed amendment is amendatory of any section of the Constitution it would be amendatory of Art. I, Sec. 7, supra.
Since the Constitution and statutes make no requirement that a proposed amendment refer to the Constitution or the section to be amended, and since the proposed amendment would, if adopted, amend any section of the Constitution in conflict therewith, we conclude that it is not necessary for the text of the proposed amendment to refer to the Constitution or any section thereof.
It is contended that the proposed amendment is fatally defective for the reason that it will, if adopted, amend Art. V, § 3, Okl.Const., as to the time of holding elections and that nowhere in the title or body of the proposed measure is there any reference to amending this section of the Constitution. We recognize that the proposed amendment may, if adopted, be amendatory of Art. V, § 5, and other sections of the Constitution and it is apparent that the title and body of the proposed measure makes no reference to amending or changing any section of the Constitution. Art. V, § 57, Okl.Const., provides that every act of the Legislature shall embrace but one subject, which shall be clearly expressed in its title. This is not required of initiated measures. See Ramsey v. Persinger, 43 Okl. 41, 141 P. 13.
Appellant contends that it will be impossible to prepare a ballot title. It is argued that since the ballot title must contain the words "constitutional amendment" and the text of the measure does not refer to the Constitution or section to be amended, the ballot title cannot refer to the Constitution. While this proposition is premature (See 34 Ohio St. 1951 §§ 9 and 10) we think it may be helpful if we dispose of the issue at this time.
34 Ohio St. 1951 § 9, provides for a ballot title which shall contain the gist of the proposition. The proposition presented in this petition is a "proposed amendment to the Constitution" authorizing county option, and the question presented is: "Shall the following proposed amendment to the Constitution of the State of Oklahoma be adopted."
We are of the opinion and hold that the above quotations are a part of the "proposition" and should be considered in the preparation of the ballot title, although these quotations do not appear in the text of the measure.
It is further contended that the petition as circulated is a fraud upon its face, and that the persons who signed the petition were entitled to be informed by the petition itself whether they were signing a petition seeking an election on a proposed legislative measure or constitutional amendment.
The people of Oklahoma are familiar with the historical fact that the Enabling Act required prohibition in this State for a period of twenty-one years after statehood. Intoxicants of all kinds, "including beer, ale, and wine" were specifically mentioned in the Constitution (Art. I, § 7, Const., supra). Various proposed amendments have been submitted to the people for repeal of the prohibition clause in our *146 Constitution. We think the people of Oklahoma, including the petitioners, are well informed generally on the difference between a proposed amendment to the Constitution and an initiated statutory measure, especially in the field of prohibition.
The initiative petition herein sets forth clearly that the measure is proposed as an amendment to the Constitution. We fail to see how petitioners could have been misled or misinformed by the petition.
It is finally argued by appellant that the proposed constitutional amendment contains misleading and contradictory provisions, and that this court should hold such petition legally insufficient and void. We think this argument, and the argument heretofore advanced that the proposed amendment, if adopted, will contradict other sections of the Constitution has been answered in many decisions of this court.
In the early case of Threadgill v. Cross, 26 Okl. 403, 109 P. 558, at page 563 of the Pacific Reporter, this court said:
"* * * We refrain from expressing any opinion whatever upon what the effect of such amendment will be, if adopted. That question can and will be determined only when it is presented to this court in the course of litigation by some litigant whose rights are involved hereby."
We adhere to the rule there expressed.
Our attention is invited to Secs. 22 and 23 of the proposed amendment. These sections provide:
"Section 22. If any section, paragraph, sentence or phrase of this Act shall be declared unconstitutional or void for any reason by any court of final jurisdiction, such Act shall not in any way affect the remaining sections, paragraphs, sentences, or phrases of this Act, but the same shall continue in full force and effect.
"Section 23. All Acts and parts of Acts in conflict herewith are hereby repealed."
It is argued that these provisions have no place in a constitutional amendment for the reason that the sections, paragraphs, sentences and phrases cannot be unconstitutional if they are a part of the Constitution. It is also pointed out that all Acts and parts of Acts in conflict with the amendment, if adopted, will be repealed whether the amendment so provides, and that the two sections (22 and 23) are pure surplusage and neither add to nor subtract from the meaning or effect of the proposed measure. We are in full agreement with this argument.
Proponent invites our attention to 34 Ohio St. 1951 § 8, which provides in part:
"* * * If the court shall adjudge such petition insufficient the parties responsible for same shall have the right to correct or amend their petition to conform to the opinion of the court, provided said amendment or change is made within five days. * * *."
In proponent's supplemental brief he authorizes this court, in the event certain defects are found objectionable, to alter or amend the petition by deleting and adding such language as the court deems necessary and proper, citing In re Initiative Petition No. 1, City of Drumright, Okl., 298 P.2d 409, 410, where in the third paragraph of the Syllabus we held:
"When an initiative petition proposing the repeal of a city charter has been found sufficient to meet the requirements of law, and the petition also contains other proposals which are in conflict with the laws of the State, this court may strike the objectionable matter and adjudge the petition as amended sufficient."
In that case the signers of the petition as well as the proponents authorized us to strike the objectionable matter. In the instant case the signers of the petition have not authorized any deletions from the petition. However, we know of *147 no reason why this court may not strike "Pure Surplusage" from a proposed initiative measure where to do so would not change in any manner the nature and substance of the petition as signed and presented.
Having concluded that sections numbered 22 and 23 are surplusage, and neither add to nor subtract from the meaning and effect of the proposed amendment, said sections numbered 22 and 23 should be, and the same are, hereby stricken from the petition. With sections 22 and 23 stricken, the petition is held to be sufficient as required by the statutes for the calling of an election thereon.
It is ordered that upon the filing of this petition and mandate, the clerk of this court shall transmit to the Secretary of State a certified copy of same, and the Secretary of State shall proceed in the manner provided by law, and not inconsistent with this opinion.
CORN, V.C.J., and HALLEY, WILLIAMS, BLACKBIRD and CARLILE, JJ., concur.
WELCH, C.J., and DAVISON and JOHNSON, JJ., dissent.
WELCH, Chief Justice (dissenting).
In deciding this case we are not concerned, and judicially we cannot be concerned here with any issue for or against the sale of beer, or for or against local option. We are here concerned only with the legal question whether the proposal here involved is, in its stated terms and provisions, such as may be properly submitted to the voters of the State to be adopted as an amendment of the Constitution of Oklahoma.
Protestant contends that the sponsor or sponsors of this initiative petition, or the person or persons who prepared it in the first place, are in effect undertaking to submit a statutory enactment to be voted on by the people as a constitutional amendment. The protestant contends that at the 1955 Session of the Oklahoma State Legislature there was introduced H.B. 827 dealing with certain alcoholic beverages, defining the same and providing for county option as to the sale thereof, etc., which bill was not adopted by the Legislature, and that thereafter the sponsors of the circulation of this initiative petition merely copied H.B. 827, omitting only the final section of the "Bill," which was the emergency clause, and that thereby the original sponsor or sponsors undertook to circulate the legislative "Bill" and to have it petitioned to be voted on for incorporation in our Constitution as an amendment thereto.
From a comparison of the "proposal" with H.B. 827 it seems to me that this contention is fairly well sustained. I here quote the "proposal" and H.B. 827 in parallel columns.


Proposal:                             House Bill 827: (1955 Legislature)
An Act Relating To Certain            An Act Relating To Certain Alcoholic
   Alcoholic Beverages: Authorizing      Beverages: Authorizing County
   County Option; Providing For          Option; Providing For Elections
   Elections In Counties To              In Counties To Prohibit Or Permit
   Prohibit Or Permit Manufacture,       Manufacture, Sale Or Other
   Sale Or Other Distribution;           Distribution; Providing Procedure;
   Providing Procedure; Fixing           Fixing Penalties.
   Penalties.
Be It Enacted By The People Of The    Be It Enacted By The People Of The
   State Of Oklahoma;                    State Of Oklahoma:
  Section 1. Reference may be made      Section 1. Reference may be made to
to this Act as the                    this Act as the



*148
        "County Option Law."              "County Option Laws of 1955."
  As used in this Act the following     As used in this Act the following
terms, unless the context otherwise   terms, unless the context otherwise
indicates, shall have the following   indicates, shall have the following
meanings:                             meanings:
  (a) "Beverage" or "beverages"         (a) "Beverage" or "beverages" shall
shall mean and include any beverage   mean and include any beverage
containing more than one-half of      containing more than one-half of one
one per cent (1/2 of 1%) of alcohol   per cent (1/2 of 1%) of alcohol by
by volume and not more than three     volume and not more than three and
and two-tenths per cent (3.2%) of     two-tenths per cent (3.2%) of alcohol
alcohol by weight.                    by weight.
  (b) "Person" includes the             (b) "Person" includes the singular
singular and plural number, and       and plural number, and shall mean and
shall mean and include a natural      include a natural person, estate or
person, estate or trust,              trust, association, co-partnership or
association, co-partnership or        corporation.
corporation.
  (c) "Election" means an election      (c) "Election" means an election
held for the purpose of a vote of     held for the purpose of a vote of the
the people of a county as to the      people of a county as to the
prohibition or permission of the      prohibition or permission of the
manufacture, sale, barter,            manufacturer, sale, barter,
furnishing or transporting of such    furnishing or transporting of such
beverages in said county.             beverages in said county.
  Section 2. Upon application by        Section 2. Upon application by
written petition filed with the       written petition filed with the
county clerk of any county in this    county clerk of any county in this
State, signed by a number of legal    State, signed by a number of legal
voters in such county equal to        voters in such county equal to
fifteen per cent (15%) of the total   fifteen per cent (15%) of the total
number of votes cast at the last      number of votes cast at the last
general election for the state        general election for the state office
office receiving the highest number   receiving the highest number of
of votes at such election in such     votes at such election in such county,
county, it shall be the duty of the   it shall be the duty of the Board of
Board of County Commissioners of      County Commissioners of said county,
said county, at the next regular      at the next regular meeting of said
meeting of said board, after twenty   board, after twenty (20) days from
(20) days from the filing of the      the filing of the petition, to make
petition, to make an order            an order directing a special election
directing a special election to be    to be held in said county on a day not
held in said county on a day not      less than forty (40) nor more than
less than forty (40) nor more than    sixty days after the making of such
sixty days after the making of such   order, for the purpose of submitting
order, for the purpose of             to the legal voters of said county the
submitting to the legal voters of     proposition whether the beverages
said county the proposition whether   described in Section 1 of this Act
the beverages described in Section    may be manufactured, sold, bartered,
1 of this Act may be manufactured,    given away or otherwise furnished,
sold, bartered, given away or         or transported, or received, in such
otherwise furnished, or               county.
transported, or received, in such
county.
  Such order shall be in                Such order shall be in substantially
substantially the following from:     the following from:
              Order                                    Order
  A sufficient petition having been     A sufficient petition having been
filed as provided by law, it is       filed as provided by law, it is
ordered that on ___, the ___ day of   ordered that on ___, the ___ day of
____, 195__, an election shall be     ____, 195__, an election shall be held
held throughout ____ County,          throughout ____ County,



*149
for the purpose of submitting to      for the purpose of submitting to the
the legal voters of said county the   legal voters of said county the
proposition of whether beverages      proposition of whether beverages
containing more than one-half of      containing more than one-half of one
one per cent (1/2 of 1%) of           per cent (1/2 of 1%) of alcohol by
alcohol by volume and not more        volume and not more than three and
than three and two-tenths per         two-tenths per cent (3.2%) of alcohol
cent (3.2%) of alcohol by weight      by weight may be manufactured, sold,
may be manufactured, sold,            bartered, given away or otherwise
bartered, given away or otherwise     furnished, or transported, or received
furnished, or transported, or         in said county. The proposition will
received in said county. The          be stated on the ballot as:
proposition will be stated on the
ballot as:
  Shall the County Option Law be        Shall the County Option Law be
adopted (or "abandoned and no         adopted (or "abandoned and no longer
longer in effect") in ____ County?    in effect") in ____ County?
  This ___ day ____, 195__.             This ___ day ____, 195__.
            Board of County                       Board of County
            Commissioners,                        Commissioners,
           ________________                      _________________
              Chairman                               Chairman
Attest:                               Attest:
_______________                       ______________
  County Clerk                          County Clerk
  Section 3. Such petition shall be     Section 3. Such petition shall be
substantially in the following        substantially in the following form:
form:
              Petition                                Petition
To The                                To The
  Board Of County                       Board of County
  Commissioners Of                      Commissioners Of
____ County,                          ____ County,
State of Oklahoma:                    State of Oklahoma:
  We, the undersigned citizens and      We, the undersigned citizens and
legal voters of the State of          legal voters of the State of Oklahoma
Oklahoma and of the County of ____,   and of the County of ____,
respectfully order that the           respectfully order that the
hereinafter described proposition     hereinafter described proposition
shall be submitted to the legal       shall be submitted to the legal voters
voters of said state and county for   of said state and county for their
their approval or rejection at a      approval or rejection at a special
special election to be called and     election to be called and held as in
held as in this Act provided, and     this Act provided, and each of us for
each of us for himself says:          himself says:
  I have personally signed this         I have personally signed this
petition; I am a legal voter of the   petition; I am a legal voter of the
State of Oklahoma and of ____         State of Oklahoma and of ____ County
County and am a legal voter and       and am a legal voter and registered in
registered in the county written      the county written after my name; my
after my name; my residence and       residence and post office are
post office are correctly written     correctly written after my name. The
after my name. The question we        question we herewith submit to our
herewith submit to our fellow         fellow voters is: Shall the
voters is: Shall the manufacture,     manufacture, sale, barter, giving
sale, barter, giving away,            away, furnishing, receiving and
furnishing, receiving and             transportation of beverages
transportation of



*150
beverages containing more than        containing more than
one-half of one per cent (1/2 of      one-half of one per cent (1/2 of
1%) of alcohol by volume and          1%) of alcohol by volume and not
not more than three and two-tenths    more than three and two-tenths per
per cent (3.2%) of alcohol by         cent (3.2%) of alcohol by weight be
weight be prohibited (or permitted,   prohibited (or permitted, if at that
if at that time prohibited) in ____   time prohibited) in ____ County.
County.
Name  _______________________         Name  ____________________
County  _____________________         County  __________________
Residence   _________________         Residence   ______________
Post Office _________________         Post Office ______________
  (If in city, street and number)       (If in city, street and number)
(Here follow 20 numbered lines for    (Here follow 20 numbered lines for
signatures)                           signatures)
  Section 4. Each petition shall be     Section 4. Each petition shall be
duplicated for the securing of        duplicated for the securing of
signatures and each sheet for         signatures and each sheet for
signatures shall be attached to a     signatures shall be attached to a copy
copy of the petition. Any person      of the petition. Any person signing
signing such petition with any name   such petition with any name other than
other than his own or signing his     his own or signing his name more than
name more than once to the same       once to the same petition or duplicate
petition or duplicate thereof, or     thereof, or signing such petition when
signing such petition when he is      he is not a legal voter, shall be
not a legal voter, shall be guilty    guilty of a felony.
of a felony.
  Section 5. Each sheet of any such     Section 5. Each sheet of any such
petition containing signatures shall  petition containing signatures shall
be verified on the back thereof in    be verified on the back thereof in
substantially the following form,     substantially the following form, by
by the person who circulated said     the person who circulated said sheet
sheet or petition by his or her       or petition by his or her affidavit
affidavit thereon and as a part       thereon and as a part thereof:
thereof:
State of Oklahoma,  |                 State of Oklahoma,  |
                     >  ss.                                >  ss.
County of ____.     |                 County of ____.     |
  I, ____, being first duly sworn,      I, ____, being first duly sworn,
say: (here shall be legibly written   say: (here shall be legibly written
or typewritten the names of the       or typewritten the names of the
signers of the sheet), signed this    signers of the sheet), signed this
sheet of the foregoing petition,      sheet of the foregoing petition, and
and each of them signed his name      each of them signed his name thereto
thereto in my presence; I believe     in my presence; I believe that each
that each has stated his name,        has stated his name, county, post
county, post office address and       office address and residence correctly
residence correctly and that each     and that each signer is a legal voter
signer is a legal voter of the        of the State of Oklahoma and County of
State of Oklahoma and County of       ____.
____.
  (Signature and post office of         (Signature and post office of
             affiant)                              affiant)
Subscribed and sworn to before me     Subscribed and sworn to before me this
this ____ day of ____, A.D. 19__.     ____ day of ____, A.D. 19__.
  (Signature and title of the           (Signature and title of the officer
officer before whom the oath is       before whom the oath is made, and his
made, and his post office address)    post office address)
  Section 6. Each petition when         Section 6. Each petition when filed
filed with the county clerk shall     with the county clerk shall be stamped
be stamped with the date of filing    with the date of filing and shall not
and shall not be used as              to be used as



*151
a basis for the calling of any        a basis for the calling of
election after the first election     any election after the first election
called pursuant thereto. No person    called pursuant thereto. No person
signing a petition shall be           signing a petition shall be permitted
permitted to to withdraw his name     to withdraw his name or have it taken
or have it taken from such petition   from such petition after same shall
after same shall have been filed      have been filed as aforesaid.
as aforesaid. Provided, that any      Provided, that any name proven not to
name proven not to be the signature   be the signature of the person
of the person purporting to sign      purporting to sign the same and any
the same and any name proven not      name proven not to be that of a legal
to be that of a legal voter of        voter of said county shall not be
said county shall not be counted      counted as a petitioner.
as a petitioner.
  Section 7. The election shall not     Section 7. The election shall not be
be held on the same day that a        held on the same day that a primary or
primary or general election is held   general election is held in said
in said county nor within thirty      county nor within thirty (30) days
(30) days next preceding or           next preceding or following such
following such primary or general     primary or general election. No
election. No election shall be held   election shall be held pursuant to
pursuant to this Act in the same      this Act in the same county oftener
county oftener than once in every     than once in every two (2) years.
two (2) years.
  Section 8. When an order has been     Section 8. When an order has been
made by the Board of County           made by the Board of County
Commissioners for the holding of an   Commissioners for the holding of an
election, it shall be the duty of     election, it shall be the duty of the
the county clerk to cause a copy of   county clerk to cause a copy of said
said order to be published once a     order to be published once a week for
week for three (3) consecutive        three (3) consecutive weeks in some
weeks in some weekly or daily         weekly or daily newspaper published
newspaper published and of general    and of general circulation in said
circulation in said county, the       county, the first of said publications
first of said publications being      being not less than twenty (20) days
not less than twenty (20) days        prior to the date of such election. If
prior to the date of such election.   there be no such newspaper published
If there be no such newspaper         in the county, or the proprietor of
published in the county, or the       such newspaper refuses to publish said
proprietor of such newspaper          advertisement, notice shall be given
refuses to publish said               by posting a copy of such order in not
advertisement, notice shall be        less than five (5) conspicuous places
given by posting a copy of such       in each precinct of the county at
order in not less than five (5)       least twenty (20) days prior to the
conspicuous places in each precinct   date of said election. Proof of said
of the county at least twenty (20)    publication or posting shall be filed
days prior to the date of said        with the county clerk.
election. Proof of said publication
or posting shall be filed with the
county clerk.
  Section 9. The proposition to be      Section 9. The proposition to be
voted upon shall be stated on the     voted upon shall be stated on the
ballot without emblems and two        ballot without emblems and two spaces
spaces left upon the right side of    left upon the right side of same, one
same, one for votes favoring the      for votes favoring the proposition to
proposition to be designated by the   be designated by the word, "yes," and
word, "yes," and one for votes        one for votes opposing it to be
opposing it to be designated by the   designated by the word, "no." The
word, "no." The elector shall         elector shall designate his vote by a
designate his vote by a cross mark    cross mark placed opposite the said
placed opposite the said yes or no.   yes or no. Whenever at the time of the
Whenever at the time of the           election beverages are being legally
election beverages are being          sold in the county,
legally sold in the county,



*152
the form of the proposition shall     the form of the proposition shall
be thus stated:                       be thus stated:
  Shall the County Option Law be        Shall the County Option Law be
adopted in ____ County?               adopted in ____ County?
           Name                                  Name
             ( ) Yes                             ( ) Yes
             ( ) No.                             ( ) No.
Whenever at the time of the           Whenever at the time of the election
election the County Option Law is     the County Option Law is in effect in
in effect in the county, the form     the county, the form of the
of the proposition shall be thus      proposition shall be thus stated:
stated:
  Shall the County Option Law be        Shall the County Option Law be
abandoned and no longer in effect     abandoned and no longer in effect in
in ____ County?                       ____ County?
   Name                               Name
             ( ) Yes                             ( ) Yes
             ( ) No.                             ( ) No.
  Section 10. The election,             Section 10. The election, including
including the canvass and counting    the canvass and counting of the
of the ballots, shall be held in      ballots, shall be held in accordance
accordance with the provisions of     with the provisions of the general
the general election laws of the      election laws of the State, and the
State, and the duties of all          duties of all officers pertaining
officers pertaining thereto shall     thereto shall devolve upon and shall
devolve upon and shall be performed   be performed by each of them in
by each of them in relation to said   relation to said election the same as
election the same as in general       in general elections, except as same
elections, except as same may be      may be modified by or inconsistent
modified by or inconsistent with      with the terms of this Act.
the terms of this Act.
  The cost of the election shall be     The cost of the election shall be
borne by the county and allowed and   borne by the county and allowed and
paid in the same manner as costs      paid in the same manner as costs and
and expenses of general elections.    expenses of general elections.
  Section 11. Any act or deed           Section 11. Any act or deed
denounced as an offense by the        denounced as an offense by the general
general laws of the State             laws of the State concerning general
concerning general elections shall    elections shall also be an offense in
also be an offense in elections       elections held under the provisions of
held under the provisions of this     this Act and shall be punished in the
Act and shall be punished in the      same manner as is provided for
same manner as is provided for        punishment of similar offenses by the
punishment of similar offenses by     general laws. Not more than sixty (60)
the general laws. Not more than       and not less than thirty (30) days
sixty (60) and not less than thirty   prior to an election any group of
(30) days prior to an election any    citizens or committee, which in good
group of citizens or committee,       faith advocates or opposes the
which in good faith advocates or      proposition to be submitted, may file
opposes the proposition to be         with the secretary of the county
submitted, may file with the          election board a petition asking that
secretary of the county election      such petitioners be recognized as the
board a petition asking that such     committee entitled to appoint
petitioners be recognized as the      challengers and watchers to act as
committee entitled to appoint         such as the various polling places
challengers and watchers to act as    throughout the county. If more than
such at the various polling places    one group or committee claim the right
throughout the county. If more than   to such recognition as representing
one group or committee claim the      the respective
right to such recognition as
representing



*153
the respective opponents by filing    opponents by filing such petition,
such petition, the county election    the county election board shall
board shall promptly decide and       promptly decide and publicly
publicly announce which committee     announce which committee is entitled
is entitled to nominate such          to nominate such challengers and
challengers and watchers. Such        watchers. Such decision, however,
decision, however, shall not be       shall not be final, but any aggrieved
final, but any aggrieved party may    party may institute proceedings in the
institute proceedings in the county   county court, and upon hearing the
court, and upon hearing the county    county judge shall determine which of
judge shall determine which of such   such committees shall be recognized.
committees shall be recognized.
  Section 12. The respective            Section 12. The respective
committees advocating or opposing     committees advocating or opposing the
the proposition may name and          proposition may name and appoint a
appoint a person to act as            person to act as challenger and a
challenger and a person to act as     person to act as watcher at said
watcher at said election at each or   election at each or any of the
any of the precincts in said          precincts in said county; said
county; said challengers and          challengers and watchers to be
watchers to be commissioned in        commissioned in writing by such
writing by such committees, and to    committees, and to perform the duties
perform the duties and exercise the   and exercise the powers and be
powers and be governed by the laws    governed by the laws relating to
relating to challengers and           challengers and watchers at general
watchers at general elections.        elections.
  Section 13. The respective groups     Section 13. The respective groups
or committees mentioned in the        or committees mentioned in the
preceding sections may, within the    preceding sections may, within the
time and in the manner provided by    time and in the manner provided by
statute with reference to             statute with reference to candidates
candidates for county office in       for county office in general
general elections contest the         elections, contest the announced
announced results of said election.   results of said election. Such contest
Such contest shall be heard and       shall be heard and determined in the
determined in the manner provided     manner provided by statute contests
by statute with reference to such     for county office.
contests for county office.
  Section 14. Upon each day that an     Section 14. Upon each day that an
election is held under the            election is held under the provisions
provisions of this Act, it shall be   of this Act, it shall be unlawful to
unlawful to sell, barter, give away,  sell, barter, give away, or otherwise
or otherwise furnish such beverages   furnish such beverages within the
within the county in which such       county in which such election is held.
election is held.
  Section 15. Whenever a majority       Section 15. Whenever a majority of
of the votes cast at an election      the votes cast at an election shall be
shall be in favor of the adoption     in favor of the adoption of the County
of the County Option Law in said      Option Law in said county, said law
county, said law shall be in full     shall be in full force and effect from
force and effect from an after the    and after the expiration of thirty
expiration of thirty (30) days from   (30) days from the date of said
the date of said election.            election.
  Section 16. Whenever a majority       Section 16. Whenever a majority of
of the votes cast at an election in   the votes cast at an election in favor
favor of the discontinuance of the    of the discontinuance of the County
County Option Law in such county,     Option Law in such county, said law
said law having been previously in    having been previously in effect
effect therein, said law shall        therein, said law shall cease to
cease to operate in said county at    operate in said county at the
the expiration                        expiration



*154
of thirty (30) days from the date     of thirty (30) days from the date of
of said election.                     said election.
  Section 17. Whenever the              Section 17. Whenever the provisions
provisions of this Act have become    of this Act have become effective in
effective in any county through       any county through adoption by a
adoption by a majority vote of the    majority vote of the legal and duly
legal and duly registered voters      registered voters of such county, it
such county, it shall be unlawful     shall be unlawful for any person to
for any person to manufacture,        manufacture, sell, barter, give away,
sell, barter, give away, procure      procure for, or otherwise furnish to
for, or otherwise furnish to          another, or to keep for sale, barter,
another, or to keep for sale          distribution or otherwise furnishing,
barter, distribution or otherwise     directly or indirectly, in such
furnishing, directly or indirectly,   county, any of the beverages in this
in such county, any of the            Act described. It shall further be
beverages in this Act described. It   unlawful for any person to transport
shall further be unlawful for any     any of such beverages in said county,
person to transport any of such       except in course of continuous
beverages in said county, except in   transportation from a point beyond the
course of continuous transportation   limits of said county, where the
from a point beyond the limits of     manufacture and sale of said beverages
said county, where the manufacture    may be legal, to a point beyond the
and sale of said beverages may be     limits of said county where such sale
legal, to a point beyond the limits   may also be lawful. No license for
of said county where such sale may    the manufacture of sale of such
also be lawful. No license for the    beverages in such county shall be
manufacture or sale of such           issued.
beverages in such county shall be
issued.
  Section 18. It shall further be       Section 18. It shall further be
unlawful for any person               unlawful for any person representing
representing either the buyer or      either the buyer or seller to
seller to distribute, solicit or      distribute, solicit or receive
receive contracts, proposals or       contracts, proposals or orders for
orders for the purchase, sale or      the purchase, sale or delivery in
delivery in such county of any of     such county of any of such beverages.
such beverages.
  Section 19. It shall be unlawful      Section 19. It shall be unlawful for
for any person in such county to      any person in such county to receive
receive or accept any such beverage   or accept any such beverage from a
from a common carrier, or from any    common carrier, or from any other
other person who has transported      person who has transported such
such beverage into such county.       beverage into beverage into such
                                      county.
  Section 20. Any person knowingly      Section 20. Any person knowingly or
or intentionally, renting, hiring,    intentionally, renting, hiring,
letting, lending, leasing or          letting, lending, leasing or
permitting the use of or using any    permitting the use of or using any
automobile or other motor vehicle,    automobile or other motor vehicle,
used in hauling the same, for the     used in hauling the same, for the
purpose of unlawfully                 purpose of unlawfully manufacturing,
manufacturing, selling,               selling, transporting or possessing
transporting or possessing            beverages in violation of this Act,
beverages in violation of this Act,   shall be guilty of maintaining a
shall be guilty of maintaining a      public nuisance and of a violation of
public nuisance and of a violation    this Act. Any property so used shall
of this Act. Any property so used     become forfeited to the State of
shall become forfeited to the State   Oklahoma, and an action to declare
of Oklahoma, and an action to         such forfeiture may be instituted in
declare such forfeiture may be        the name of the State of Oklahoma on
instituted in the name of the State   relation of the county attorney or the
of Oklahoma on relation of the        Attorney General. Upon a
county attorney or the Attorney
General.



*155
Upon a judgment of forfeiture, the    judgment of forfeiture, the court shall
court shall direct the sheriff to     direct the sheriff to sell the
sell the property. Said sale shall    property. Said sale shall be had
be had in the same manner as sales    in the same manner as sales under
under execution. The sheriff shall    execution. The sheriff shall pay first
pay first out of the proceeds of      out of the proceeds of said sale, after
said sale, after deducting costs      deducting costs of sale, any valid
of sale, any valid bona fide          bona fide recorded lien on the
recorded lien on the property so      property so sold. The Court shall have
sold. The Court shall have power,     power, in its discretion, to order
in its discretion, to order a sale    a sale subject to said lien or liens.
subject to said lien or liens. No     No lien on any property so sold shall
lien on any property so sold shall    be paid unless recorded prior to the
be paid unless recorded prior to      committing of said nuisance, except
the committing of said nuisance,      upon proof by the lienor that he
except upon proof by the lienor       had no knowledge of such illegal use
that he had no knowledge of such      of such property.
illegal use of such property.
  Section 21. Whenever the              Section 21. Whenever the prohibitory
prohibitory provisions of this Act    provisions of this Act have been
have been adopted in any county,      adopted in any county, the provisions
the provisions of the prohibitory     of the prohibitory liquor laws of the
liquor laws of the State of           State of Oklahoma and penalties
Oklahoma and penalties therein        therein provided shall, in the absence
provided shall, in the absence of a   of a specific provision of this Act,
specific provision of this Act, be    be equally applicable in said county
equally applicable in said county     to the manufacture, sale, barter,
to the manufacture, sale, barter,     distribution, or other furnishing or
distribution, or other furnishing     transporting of the beverages in this
or transporting of the beverages in   Act described.
this Act described.
  Section 22. If any section,           Section 22. If any section,
paragraph, sentence or phrase of      paragraph entence or phrase of this
this Act shall be declared            Act shall be declared unconstitutional
unconstitutional or void for any      or void for any reason by any court of
reason by any court of final          final jurisdiction, such Act shall not
jurisdiction, such Act shall not in   in any way affect the remaining
any way affect the remaining          sections, paragraphs, sentences, or
sections, paragraphs, sentences, or   phrases of this Act, but the same
phrases of this Act, but the same     shall continue in full force and
shall continue in full force and      effect.
effect.
  Section 23. All Acts and parts of     Section 23. All Acts and parts of
Acts in conflict herewith are         Acts in conflict herewith are hereby
hereby repealed.                      repealed.
                                        Section 25. It being immediately
                                      necessary for the preservation of the
                                      public peace, health and safety, an
                                      emergency is hereby declared to exist,
                                      by reason whereof this Act shall take
                                      effect and be in full force from and
                                      after its passage and approval.

This demonstrates to me that the original sponsor did in fact merely copy the Legislative "Bill" as a "Proposal" to be submitted to a popular vote.
So it develops that the real question for our determination is: May a person prepare or copy a writing which in all its verbiage and substance is in truth and in *156 fact a bill, or an act, or a legislative enactment and have it voted upon for adoption as a constitutional amendment? The majority answers that question in the affirmative, but I would answer it in the negative.
To me it is clearly apparent that this so-called "Proposal" contains matter which the sponsor or sponsors had no right to seek to have incorporated into the Constitution, though of course this identical matter could have been proposed for adoption as an item of legislation.
The proponents of the Initiative Petition argue that the people may submit anything they like, either as an amendment to the Constitution, or to be adopted as a provision of the statute.
Generally, we agree with that contention, but I am convinced that it has no application here because I am satisfied that a sponsor of an initiative measure has no right to prepare that which in all material substance is in truth and in fact an amendment to the Constitution and have it initiated and voted upon as a purported statutory provision. On the other hand, I am convinced that such a sponsor of an Initiative Petition has no right to prepare matter which in all material substance is in truth and in fact a pure legislative enactment, and by his merely naming it a constitutional amendment, have such statutory matter voted upon and perhaps adopted generally into or as a part of the Constitution of the State.
It is shown that the first line of the proposal here involved refers to the proposal as "An Act" and that the proposal refers to itself as an act in many instances throughout the many sections of the proposal, and the act or the so-called proposal provides in Section 22:
"If any section, paragraph, sentence or phrase of this Act shall be declared unconstitutional or void for any reason by any court of final jurisdiction, such Act shall not in any way affect the remaining sections, paragraphs, sentences, or phrases of this Act, but the same shall continue in full force and effect."
And we observe that the Act or so-called Proposal provides in Section 23 as follows:
"All Acts and parts of Acts in conflict herewith are hereby repealed."
These expressions in the proposal are wholly foreign to anything that could be properly set out in a constitutional amendment, and they directly contradict any contention that this proposal could be submitted as a constitutional amendment.
Thus it is quite apparent that this writing or matter prepared and named a "Proposal" by the sponsors was purely a legislative Act and in its form and in its substance was not proper to be proposed as a constitutional amendment.
The majority opinion states that "having concluded that sections numbered 22 and 23 are surplusage, and neither add to nor subtract from the meaning and effect of the proposed amendment, said sections numbered 22 and 23 should be, and the same are, hereby stricken from the petition."
If that conclusion is correct then it would follow that the order striking these sections would neither help nor hurt the proposal.
However, I think these two sections constituted an integral part of the proposal when it was drawn and remained so when the petitions were signed and when the overall petition was approved by the Secretary of State, and when the cause was presented in this court, and that said sections further demonstrate the serious impropriety, and I think the illegality, of the proposal as and for a constitutional amendment.
This court is reluctant to deny the people of this State the right to vote on any proposal submitted for their vote, but no authority is shown which would give us the power to change an Initiative Petition and submit to the vote of the people a proposal to be voted on as a statute when the Initiative Petition seeks to have it voted *157 upon as a constitutional amendment. The converse would also be true. As I see it, nothing whatever can be done unless or except that sponsors of Initiative Petitions draw their proposal so that each one will be in truth and in fact either an amendment to the Constitution, or a proposed adoption of statutory law, so that the clear separation of the two may be preserved, and so that the people may freely adopt items of statutory law by their vote, or may adopt amendments to the Constitution by their vote, but may not be either required or permitted to confuse and commingle the two to the great detriment or damage, or perhaps destruction, of the Constitution.
In 11 Am.Jur. Sec. 3, page 603, it is stated:
"3. Generally; Distinctions from Statutes. 
"A Constitution differs from a statute in that a statute must provide, at least to a certain degree, the details of the subject to which it treats, whereas a Constitution usually states general principles and builds the substantial foundation and general framework of the law and government, Statutes are enactments and rules for the government of civil conduct, promulgated by the legislative authority of a state. It is an important characteristic of such laws that they are tentative, occasional, and in the nature of temporary expedients. Constitutions, on the other hand, are expressions of the sovereign will in relation to the structure of the government, the extent and distribution of its powers, the modes and principles of its operation, and the apparatus of checks and balances proper to insure its integrity and continued existence. Constitutions are primary, being the commands of the sovereign establishing the governmental machine and the most general rules for its operations. Statutes are secondary, being commands of the sovereign having reference to the exigencies of time and place resulting from the ordinary working of the machine."
"Sec. 4. Permanency and Generality.  Two of the outstanding characteristics of any American Constitution are permanency and generality. A Constitution is intended not merely to meet existing conditions, but to govern the future. It has been said that the term `constitution' implies an instrument of a permanent nature.
"Since it is recognized that the framers of a Constitution cannot anticipate conditions which may arise thereafter in the progress of the nation or establish all the law which from time to time may be necessary to conform to the changing conditions of a community, as a rule a Constitution does not deal in details, but enunciates the general principles and general directions which are intended to apply to all new facts that may come into being and which may be brought within these general principles or directions * * *."
If this proposal which is so completely an Act or a legislative bill in all of its form and substances could be set bodily into the Constitution as a so-called constitutional amendment, then so could any one or all of our many enactments of the Legislature, or the many "Bills" introduced therein, but not passed.
Of course many of the provisions of our statutes, in substance, could be voted into our Constitution if the substance thereof be drafted to be and constitute an actual amendment to some section or article of the Constitution or so as to constitute a new section or article thereof, but certainly that is not to say that any legislative bill, in its original from and substance as such "Bill" may be voted into the Constitution.
Our duty to "* * * support, obey, and defend * * * the Constitution of the State of Oklahoma * * *" set out in the oath of office (Art. 15, Sec. 1, Oklahoma Constitution) requires that we protect that Constitution from even the chance of such a proposal as this, lest under *158 the guise of "amendments" we impair the necessary efficiency and usefulness of this fundamental law of our State.
The rule is and must be that our Constitution may be amended at will by the voters of the State, but it must be done only by proposals which can and do amend the Constitution, and never by mere legislative bills erroneously named and proposed as constitutional amendments.
Further, in 28 Am.Jur. Sec. 14, p. 160, it is stated:
"Any action taken under initiative provisions, contained as they are in constitutions and statutes, must, of course, comply with such Constitutions and Statutes. For instance, a Constitution cannot be amended by an initiative act which is legislative in its character. * * *" (Emphasis supplied.)
In State ex rel. Halliburton v. Roach, 230 Mo. 408, 130 S.W. 689, 139 Am. St. Rep. 639, it was held:
"Constitutional Amendments and Legislative Act Distinguished.  The line of demarcation between a constitutional amendment and a purely legislative act is well defined. Constitutional provisions and amendments relate to the fundamental law and certain fixed first principles upon which government is founded; they are permanent, uniform and universal, and can be amended and revised only according to the provisions contained therein." 139 Am. St.Rep. 640.
"Initiative And Referendum.  The Distinction between Constitutional provisions and legislative acts is clearly and distinctly recognized by the initiative and referendum amendment to the constitution, by express separate provisions for the adoption of each." 139 Am. St. Rep. 640.
Our Constitution, like the Missouri Constitution, makes separate provision for the initiating of constitutional amendments and for legislative acts or statutory amendments.
In the Roach case, supra, the Missouri Court used this pertinent language:
"This brings us to the consideration of the petitions as presented for acceptance and filing to the Secretary of State. While these petitions are named and called a `proposed amendment to the Constitution of Missouri,' yet we take it that the allegations of the petitions and what is shown upon the face of them must finally determine their nature and character; that is, whether or not it is in fact an amendment to the Constitution or is purely a legislative act. * * *" 230 Mo. 429, 130 S.W. 693, 139 Am.St.Rep. p. 647. (Emphasis supplied.)
"That this proposed constitutional amendment is but a purely legislative enactment, in our opinion, is too plain for argument, and will only require a moment's consideration to convince the most credulous upon that subject. * * *" 230 Mo. 430, 130 S.W. 693, 139 Am. St. Rep. 648.
"The line of demarcation between a constitutional amendment and a purely legislative act is well defined. [Citing authorities]" 230 Mo. at page 432, 130 S.W. at page 694, 139 Am.St.Rep. at page 649.
"* * * The petitions themselves as presented to the respondent clearly indicate that the so-called constitutional amendment is nothing more nor less than a temporary legislative act. * *" (Emphasis supplied.)
"We therefore, repeat that the petitions in this case do not propose, within the purview of the Constitution and laws of this state, an amendment to the Constitution." 230 Mo. 435, 130 S.W. 695, 139 Am.St.Rep. at page 651.
"Obviously in determining the nature and character of the measure proposed in the petitions presented to the respondent, we must look to the subject matter with which they deal. The mere calling it an amendment to the Constitution, unless the subject-matter verifies *159 the correctness of that name, is not binding either upon the respondent or upon this court." (Emphasis supplied.)
Words and phrases, Vol. 2, p. 9 et seq., cites numerous decisions from this and other states, dealing with the definition of the word "Act." We quote therefrom as follows:
"The word `act' is equivalent to `statute.' United States v. Smith, 27 Fed. Cas. [pp.] 1167, 1170 [No. 16,338] * * *
"In the Constitution of New York the words `bill,' `law,' and `act' are used somewhat indefinitely, but it seems that there is little difference between the terms. People v. Lawrence, 36 Barb., N.Y., 177, 187."
See, also, Norris v. Cross, 25 Okl. 287, 105 P. 1000, and Board of Trustees of Firemen's Relief and Pension Fund of City of Muskogee v. Templeton, 184 Okl. 281, 86 P.2d 1000.
Here it is interesting to note the many times the word "act" is used in the "proposal" here considered. This would emphasize the fact that this "proposal" does not meet the requirements to be voted on as a constitutional amendment. It is in truth an "act" and it boldly and repeatedly asserts in its many sections that it is just that: An "Act."
16 C.J.S. Constitutional Law § 7, c, pp. 38, 43, states:
"In a proceeding to compel or restrain the placing of an initiated proposal for a constitutional amendment on the ballot, the court may ascertain whether or not the form of the petition complies with the requirements as well as the sufficiency of the signatures."
(Emphasis supplied.)
In 11 Am.Jur. Sec. 23, p. 628, it is stated:
"Scope of Alterations.  * * * In spite of the general acceptance of the rule as to the unlimited power of the people in making changes in the fundamental law, a distinction between legislative acts and constitutional provisions has been drawn in certain jurisdictions where changes in the Constitution and in the statutory law may be made by initiative and referendum; and the rule has been announced that matters properly belonging to the statutory law cannot properly be inserted in the state Constitution." (Emphasis supplied.)
In State ex rel. Halliburton v. Roach, supra (230 Mo. at page 421, 130 S.W. at page 690, 139 Am.St.Rep. at page 641), it is further held and stated as follows:
"Initiative and Referendum  Constitutional Amendment.  The term `law' and `amendments to the constitution' are used in the initiative and referendum amendment to the constitution in their plain and ordinary sense, and there cannot be put into the constitution, by way of amendment, mere legislative acts providing for the exercise of certain powers. * * *"
And in the body of that opinion we find this language:
"The rules and principles applicable to the submission of constitutional amendments to the voters of this state are applicable alike to amendments proposed to the constitution under the initiative and referendum amendment or amendments to the constitution proposed by the General Assembly of this state. Whichever course is pursued in submitting the amendment, it must, in fact, be an amendment to the Constitution. If submitted through the initiative, manifestly that provision contained in the initiative and referendum amendment that `the petition shall include the full text of the measure so proposed' must be complied with. In other words, if it is truly an amendment to the constitution, the full text of the amendment and what provision of the Constitution it undertakes to amend must be embraced in the petition. * * [Emphasis supplied.]
"The initiative and referendum amendment to the Constitution speaks of laws and amendments to the Constitution. *160 Manifestly, those terms are used in their plain and ordinary sense, and, in our opinion, the petitions have no right to undertake to put in the Constitution, which is regarded as the organic and permanent law of the state, mere legislative acts providing for the exercise of certain powers. * * *
"In other words, the petitions are not legally sufficient, for the reason, * * that the subject dealt with in the petitions are not the proposal of a constitutional amendment. * * *" (Emphasis supplied.)
Another serious fault of this initiative petition, as drafted and circulated for signatures, lies in the uncertainty of the petition, and the fact that it could very well have been misleading or confusing to the signers thereof. Many voters might be willing to sign a petition to adopt this "proposal" as a law of the State, but not willing to petition its adoption as a constitutional amendment. There is room for confusion here because if a voter who signed the petition read only the request to the Governor, it is clear that such a voter thought he was requesting the submission of a constitutional amendment. On the other hand, it is equally clear that if a voter read the body of the proposed measure, he would conclude from the language contained in the "proposal" that he was signing a request to submit a proposed legislative act.
In oral argument in this case it is conceded that this proposal was not carefully prepared to be submitted as a possible constitutional amendment. I think that is a grave understatement. Originally great care was exercised in the drafting of each section and of each sentence in our Constitution. That has been generally true of each amendment subsequently adopted, and that is the least that should characterize any proposed amendment to our fundamental law as set out and perpetuated in our Constitution. I find that this proposal is not at all proper, that it is critically improper from beginning to end as a proposed constitutional amendment. It is this court's duty to sustain the protest on that account, in my view.
For the reasons stated I respectfully dissent to the majority holding that this "proposal" above quoted is proper to be submitted for adoption as a constitutional amendment.
I am authorized to say that DAVISON and JOHNSON, JJ., concur herein.